The following opinion on motion for rehearing was filed June 29, 1920. Former judgment vacated, and appeal dismissed.
Day, J.
In our former opinion in this case, ante, p. 273, the facts are sufficiently set forth to an understanding of the controversy, and need not be repeated here.
Upon our initiative a reargument has been had addressed solely to the question of the jurisdiction of this court. The respondent contends that we are without jurisdiction of the subject-matter, for the reason that no transcript of the proceedings was filed with the clerk of this court within the time prescribed by law, and that the filing of such transcript within the time prescribed is a necessary precedent to our jurisdiction. The respondent relies upon the provisions of the statute affecting appeals in eases arising under the act for carrying into effect the initiative and referendum powers reserved by the people (Laws 1913, ch. 159), and particularly upon a portion of section 5 thereof. This provision of the law is referred to in the argument as section 2339, Rev. St. 1913, which has been repealed by chapter 86, Laws 1919, retaining, however, the exact language found in the original section, viz.: “Either party may appeal to the supreme court within ten days after a decision is rendered.” The order of the district court from which the appeal was taken was entered August 5, and the transcript of the proceedings filed with the clerk of this court on August 19. — some 14 days after the final order. In our former opinion we held that the question of jurisdiction might have been raised by a plea or motion to dismiss, but as this was not done, and the parties had stipulated to advance the case and try it “upon its merits,” and the parties had gone to the expense of printing briefs, that the objection to the jurisdiction would be deemed to have been waived. In support of this view, we cited Lloyd v. Reynolds, 26 Neb. 63, and Patterson v. Woodland, 28 Neb. 250. Upon a reconsideration of the question of our jurisdiction, we have become convinced that the position taken in our former opinion is wrong. Except in the class of cases mentioned *281in article VI, sec. 2 of the Constitution, wherein original jurisdiction is conferred on this court, it exercises appellate jurisdiction only, and appellate jurisdiction of the subject-matter can only be conferred in the manner provided by statute, and cannot’be conferred by stipulation of the parties. The question of the jurisdiction of this court where the transcript was not filed within the prescribed time for taking an appeal has been several times before this court. In French v. English, 7 Neb. 124, the transcript was not filed within the period prescribed for taking appeals, and a motion to dismiss for want of jurisdiction was sustained. To the same effect, see Clark v. Morgan & Co., 21 Neb. 673; Patterson v. Woodland, 28 Neb. 250; Record v. Butters, 42 Neb. 786; Renard v. Thomas, 50 Neb. 398. In Allis v. Newman, 20 Neb. 207, the failure to file the appeal within the time prescribed was due to the fault of an officer of the court. The motion to dismiss was overruled, the court saying that a party will not be permitted to suffer through the omission of ah officer of the court. This case was later disapproved in Stull v. Cass County, 51 Neb. 760. In that case the transcript was not filed within the time prescribed. The attorneys for the respective parties stipulated: “All objections as to service of this bill of exceptions out of time and filing of same in supreme court after one year since trial of case are waived, as court reporter was unable to furnish it in time for regular service and filing in supreme court in the time required, and at time of service was'mislaid by the county attorney and found today.” The case was dismissed for want of jurisdiction. The court in commenting upon the stipulation used this language:
“The foregoing did not excuse the failure to file a certified transcript of the pleadings and judgment within the statutory period, since it only purported to waive the filing of the bill of exceptions out of time. Moreover, jurisdiction of the subject-matter cannot be con-' ferred by the stipulation or agreement of parties. The *282statute is mandatory as regards the time of taking appeals and proceedings in error, and the time for doing so cannot be extended by agreement of the parties. # * * We are aware that this statement is opposed to Allis v. Newman, 29 Neb. 207, but the decision therein is in conflict with the numerous adjudications of this court in other cases. See Sturtevant v. Wineland, 22 Neb. 702; Schuyler v. Hanna, 28 Neb. 601; Omaha Loan & Trust Co. v. Ayer, 38 Neb. 891; Fitzgerald v. Brandt, 36 Neb. 683; Moore v. Waterman, 40 Neb. 498; Record v. Butters, 42 Neb. 786; Renard v. Thomas, 50 Neb. 398. The decisions in these cases are followed, and that in Allis v. Newman, supra, disapproved.”
In Koch v. State, 73 Neb. 354, the transcript was not filed within the statutory time allowed for appeals. The question of jurisdiction was raised in the brief. In commenting upon the question of jurisdiction the court said:
“So it is clear that we are without any jurisdiction to review the proceedings and judgment of the trial court herein. This is to be regretted, for the reason that the sentence in- this case seems so excessive, considering the value of the property alleged to have been stolen, as to be almost unconscionable. If we were at liberty to assume jurisdiction of this case, we would, under the power given us by section 509a of the Code, reduce, the sentence .to a period of two years. Having no jurisdiction, we cannot grant the accused any relief, and he must resort to executive clemency.?’
In the case of Dirksen v. State, 86 Neb. 334, briefs were filed by both parties. The court of its own motion dismissed the proceedings in error because the transcript was filed after the time limited by law. It will thus be seen that we have uniformly held that jurisdiction of the subject-matter cannot be conferred by stipulation or consent of the parties, nor does the filing of briefs constitute a waiver. Nothing but the filing of a transcript in this court, within tJie time prescribed can vest this court with jurisdiction of the subject-matter. *283No stipulation, consent, or waiver of the parties can take the place of the filing of the transcript'. The case of Patterson v. Woodland, 28 Neb. 250, cited in our former opinion, is an authority supporting this opinion In that'Case,, it was said: “As the transcript and petition in error were filed after the expiration of a year from the rendition of the judgment, the right to prosecute error had ceased.”
Lloyd v. Reynolds, 26 Neb. 63, is readily distinguishable from the present case. In that case the transcript and petition in error were filed within the year (the time then prescribed), and the court would have jurisdiction of the subject-matter. After the year expired the parties stipulated waiving the issuance and service of summons. It was said: ‘ ‘ The transcript and petition in error were properly filed in the court within the year, and the defendant could lawfully enter his appearance herein after the expiration of that time.”
In Fromholz v. McGahey, 85 Neb. 205, it is said: “We have uniformly held that filing an unauthenticated transcript of a judgment of the district court did not give us jurisdiction of the controversy, but that the terms of the statute must be observed and a certified transcript of the judgment filed within the time limited by law. ’ ’ See, also, Snyder v. Lapp, 59 Neb. 243; McDonald v. Grabow, 46 Neb. 406; Moore v. Waterman, 40 Neb. 498. While it is a fact that in a few cases decided since the doctrine of Allis v. Newman was overruled it has been intimated that the default of an officer of the court might warrant an extension of time for filing an appeal, an examination of these cases discloses that such statements are merely inadvertent expressions and pure dictum, and it may further be said that since the decision in Stull v. Cass County, 51 Neb. 760, no appeal has ever been held in this court, unless the transcript was filed within the statutory time. To hold otherwise would be illogical. There is in this case no pretense that the relator was prevented from filing his transcript by the fault of any officer of the court.
*284The next question which suggests itself is whether the time of taking the appeal is to be governed by the provisions of chapter 159, Laws 1913, as amended by chapter 86, Laws 1919, which is the special statute relating to cases arising under the initiative and referendum act, or is it to be governed by section 8186, Rev. St. 1913, as amended by chapter 140, Laws 1917, which is the general statute relating to appeals. If the former, the appeal must be perfected in ten days, provided the word “may” as used therein means “must.” If the latter, the appellant is given three months in which to appeal. That the legislature, by this act relating to the initiative and referendum, intended to prescribe a complete method of putting into practical effect the constitutional provision relating to the initiative and referendum, there can be no reasonable doubt. The language is clear and unambiguous. The act sets forth in detail the necessary steps to be taken to carry out its provisions. It provides that, if the secretary, of state shall refuse to accept or file the petition, “any citizen may apply, within 10 days after such refusal, to the district court for a writ of mandamus ; * # # that the district court of Lancaster county shall have jurisdiction of all litigation arising under the provisions of this act;” that such suits shall be advanced on the court docket and decided by the court as quickly as possible; and that 1 ‘ either party may appeal to the supreme court within 10 days after a decision is rendered.” By this act ample provision is made for the protection of the citizen in every constitutional right, and if, as in this case, he hhs not complied with the terms of the law, the fault is his, and not of the law. This expression of the legislative will is binding on the court as well as the citizen, and cannot go unheeded without legal justification. It is a recognized principle, approved by this court, that when a new right is created by act of the legislature, and a new remedy is created by the same act, applying to the same subject, the remedy so prescribed is exclusive. Swaney v. Gage County, 64 Neb. *285627. One of the purposes of the act was to provide an adequate and speedy method of testing in the court any legal obstacles which might be urged against the submission of an act of the legislature to the initiative and referendum. To give it practical effect, it was necessary to place limitations upon the time within which the action could be brought, and within which appeals could be taken.
The relators seek to avoid the effect of the provision of the statute, “Either party may appeal to the supreme court within ten days after a decision is rendered, ’ ’ by urging that the word “may,” as used therein, is permissive, and not mandatory. In view, however, that this provision relates t( matters for carrying out the provisions of the initiative and referendum laws — which of necessity must be voted upon at fixed dates — and the further fact that the act provides that . “all such suits shall be advanced on the court docket and heard and decided by the court as quickly as possible,” convinces us that it was the intention of the legislature that such suits should be speedily determined and to aid this purpose the time in which an appeal could be taken to the supreme court was limited to ten days. This legislative intent can best be carried out by construing the word “may” as “must,” and as imposing a duty rather than conferring a privilege. If it is to be construed in the sense of a permissive act, we can see no useful purpose which the clause quoted subserves. Under the general law pertaining to appeals, the party appealing has three months in which to file his transcript, but he may file it at any time after the judgment within the three months’ period. The legislature undoubtedly had some purpose in putting into the section the clause quoted, and we have no doubt that the purpose was to limit the time in which the appeal could be taken in case.s arising under the provisions of this chapter. In Kelly v. Morse, 3 Neb. 224, it is said: “The word ‘may’ in public statutes should be construed as ‘must’ whenever it becomes *286necessary to carry out the intent of the legislature; hut in all other cases this word, like any other, must have its ordinary meaning.” State v. Farney, 36 Neb. 537.
The relators also contend that this court has jurisdiction of the subject-matter by virtue of its powers of original jurisdiction in cases of mandamus. While it is true that this court is given original jurisdiction in mandamus, it is also true that the district court has concurrent jurisdiction in that class of cases, and that from the judgment of the district court an appeal lies to this court. The real question here is whether this is an appeal from the judgment of the district court, or an original action in this court. All of the proceedings of the district court are set out in the transcript, including' the judgment, overruling of the motion for new trial, and the settling of a bill of exceptions. The case is docketed in this court as an appeal. There is no application for a writ to issue from this court, which would be the practice if this were an original case, and nowhere, except in the argument, is there any pretense of invoking the original jurisdictional powers of this court. As we view it, there is no question but that this action invokes the appellate jurisdiction of this court, as distinguished from its original jurisdiction.
It is urged by relators that the provision of the statute above quoted, limiting the time in which an appeal should be taken, is unconstitutional, for the reason that the title of the act was not broad enough to cover that provision.
The title is as follows: “An Act to provide for carrying into effect the initiative and referendum powers reserved by the people in sections 1,, 1A, IB, 1C, and ID of article III of the Constitution of the state of Nebraska; to regulate elections thereunder; to provide for a publicity pamphlet; to make it a felony to violate certain provisions of this act and to provide penalties therefor. ’ ’
*287It is apparent that the law proposed had one general subject, and that subject is clearly expressed in the title — legislative provisions to provide necessary machinery for carrying into effect the initiative and referendum. The constitutional limitation, that no bill shall contain more than one subject, which shall be clearly expressed in the title, does not require an enumeration in the title of all the different matters germane to that subject which must necessarily be covered in the body of the act. The title of the act is not intended to serve as an index to the contents, but only as an indication of the general object sought, and it is implied that matters incidental to that object will necessarily be covered. The title in this instance, declaring the purpose of the act to be the carrying into effect the initiative and referendum provisions of the Constitution, sufficiently covers those provisions of the act providing for court procedure to determine the validity of referendum petitions, and therefore all the various details' of that procedure, including the provision for filing appeal within ten days. The
procedure provided is incidental and germane to the general object sought to be attained. Cathers v. Hennings. 76 Neb. 295; State v. Power, 63 Neb. 496; Stewart v. Barton, 91 Neb. 96; State v. Ure, 91 Neb. 31; Robinson v. Kerrigan, 151 Cal. 40; Gay v. District Court, 41 Nev. 330, 3 A. L. R. 224; People v. Crissman, 41 Colo. 450; Adams v. Iten Biscuit Co., 162 Pac. (Okla.) 938; 36 Cyc 1017.
It follows from what has been said that our former judgment should be vacated, and the appeal dismissed for want of jurisdiction. .
Former judgment vacated, and appeal dismissed.
Aldrich, J., dissents.